UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 30, 2010 OCEAN SHORE HOLDING CO. (Exact name of registrant as specified in its charter) New Jersey 0-53856 80-0282446 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 1001 Asbury Avenue, Ocean City, New Jersey 08226 (Address of principal executive offices) (Zip Code) (609) 399-0012 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders (a)The annual meeting of stockholders of Ocean Shore Holding Co. was held on June 30, 2010. (b)The matters considered and voted on by the stockholders at the annual meeting and the vote of the stockholders were as follows: 1. The following individuals were elected as directors, for the term reflected below, by the following vote: Name Shares Voted For Votes Withheld Broker Non-Votes For a term ending in 2011: Sylva A. Bertini Christopher J. Ford John L. Van Duyne, Jr. For a term ending in 2012: Frederick G. Dalzell, MD Robert A. Previti, Ed.D. For a term ending in 2013: Steven E. Brady Samuel R. Young 2.The Ocean Shore Holding Co. 2010 Equity Incentive Plan was approved by the following vote: Shares Voted For Shares Voted Against Abstentions Broker Non-Votes 3.The appointment of Deloitte & Touche LLP as the independent registered public accounting firm of Ocean Shore Holding Co. for the fiscal year ending December 31, 2010 was ratified by the stockholders by the following vote: Shares Voted For Shares Voted Against Abstentions There were no broker non-votes on the proposal. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. OCEAN SHORE HOLDING CO. (Registrant) Date: July 1, 2010 By: /s/Steven E. Brady Steven E. Brady President and Chief Executive Officer
